Citation Nr: 0909638	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for mild degenerative changes, bilateral hips.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1957.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In November 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the St. Louis RO.  
A transcript of this hearing has been prepared and associated 
with the claims file.

The issues of entitlement to service connection for 
degenerative disc disease of the cervical spine and bilateral 
hips are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1989 rating decision from the RO in 
New Orleans, Louisiana, denied entitlement to service 
connection for arthritis of the hips on the basis that this 
disability was not shown to have been incurred in or 
aggravated by military service. 

2.  By an unappealed RO decision dated in March 1994, the 
Veteran's application to reopen his claim for service 
connection for arthritis was denied on the basis that no new 
and material evidence had been submitted.

3.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the March 1994 rating decision does relate to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for mild degenerative 
changes, bilateral hips.

4.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's current 
tinnitus is the result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 1994 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for mild degenerative changes, 
bilateral hips, is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).

2.  Resolving doubt in favor of the Veteran, tinnitus was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In light 
of the favorable decision herein as to the issues of service 
connection for tinnitus, and reopening the previously denied 
claim of service connection for a bilateral hip disorder, the 
Board finds that any deficiences with respect to satisfying 
the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  For 
claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

In an October 1989 rating decision, the New Orleans RO denied 
the Veteran's original claim of entitlement to service 
connection for bilateral hip arthritis.  The evidence of 
record at the time of this decision consisted in relevant 
part of the Veteran's service treatment records, which were 
negative for any complaints or treatment for a bilateral hip 
disability, and VA medical records from June 1983 showing 
that the Veteran was experiencing hip pain.  In denying the 
Veteran's claim, the rating decision noted that service 
treatment records were completely negative for any complaints 
of arthritis during service.  It concluded that arthritis of 
the hips was not shown to have been incurred in or aggravated 
by military service.  The Veteran was notified of this rating 
decision and of his appellate rights in October 1989.  He did 
not appeal, and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

The Veteran requested to reopen this claim in October 1993.  
VA medical records from August 1989 to the present were 
requested and obtained in February 1994.  A March 1994 rating 
decision found that no new and material evidence had been 
submitted, as "[t]he evidence submitted show[ed] treatment 
for arthritis following service.  There is no indication of 
treatment during service, nor any medical opinion relating 
the condition to the veteran's military service."  

The Veteran next filed to reopen a claim for "bone disease" 
in the hips in March 2005.  Since the March 1994 rating 
decision, the Veteran has submitted an August 1993 VA 
radiology report showing mild degenerative changes of the 
pelvis; VA medical records from May 2007 and June 2007, 
including a radiology report showing degenerative arthritis 
of the right hip; a November 2007 private medical record from 
Dr. T.S.; and November 2007 hearing testimony.

Despite the determination made in the February 2008 
supplemental statement of the case (SSOC) to reopen the 
Veteran's claim of entitlement to service connection for mild 
degenerative changes, bilateral hips, the Board must make its 
own determination as to whether new and material evidence has 
been submitted to reopen the claim.  See Jackson, Barnett, 
supra.  

In this regard, the Board notes that the RO in the SSOC 
referred to Dr. T.S. having found that the veteran's 
diagnoses degenerative arthritis of the hips is due to the 
fall from the mechanized snow vehicle in military service.  
The Board observes, however, that the November 2007 private 
medical opinion actually stated the following: 
        
At this time, it is my medical opinion based on a 
reasonable degree of certainty that the injuries he 
received when he was on active duty and the type of work 
that he did while he was in the military for three years 
as a heavy equipment operator, a specific injury of 
being thrown from a mechanized snow vehicle and the fact 
there is no other sibling history of any degenerative 
disc changes of the cervical spine, lumbar spine, or 
hips that this patient ... has service connected injuries 
that have lead [sic] to degenerative disc changes in the 
specific lumbar spine and also the cervical spine.

While this statement does mention that there is no history of 
degenerative hip changes in the Veteran's siblings, and while 
Dr. T.S. does diagnose degenerative arthritis changes to the 
hips, he does not opine that there is a link between the 
Veteran's current degenerative hip arthritis and his active 
duty injuries.  This opinion expressly connects the lumbar 
spine and cervical spine disabilities; however, the bilateral 
hip disability is not noted.  Nevertheless, the Board 
believes that this omission was inadvertent, and that the 
overall text suggests that the physician very likely intended 
to include the degenerative hip arthritis in his positive 
etiology opinion.

Therefore, the Board finds that new and material evidence has 
been received sufficient to reopen his claim.  Having 
reopened the claim, the matter is being REMANDED to the AMC, 
and will be further discussed in the REMAND portion of this 
decision.

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as such as arthritis, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  Tinnitus
 
The Veteran essentially claims that his tinnitus resulted 
from in-service noise exposure.  Specifically, he claims his 
tinnitus resulted from his work operating heavy equipment, 
including pneumatic air compressors, heavy trucks, and 
dozers, as a combat engineer during his entire tour of duty.  

As an initial matter, the Board notes that the Veteran's DD 
Form 214 reflects that he was a combat engineer during 
service and that his related civilian occupation would have 
been construction equipment manager.  Service treatment 
records reveal that the Veteran's hearing was found to be 
normal throughout military service, including during his 
February 1954 enlistment examination and his February 1957 
release to reserve service examination.  The February 1954 
entrance examination report reflects that only a whispered 
voice test was conducted, while whispered and spoken voice 
tests were conducted in February 1957.  No audiometry 
examinations were conducted.  There are no records indicating 
that he ever complained of or received treatment for ringing 
in his ears or tinnitus during service.

Following his February 1957 discharge, the earliest evidence 
of treatment for tinnitus appears in an April 1985 VA 
audiology medical record, which reflects that the Veteran 
reported a history of tinnitus and vertigo and finds moderate 
high frequency sensorineural hearing loss bilaterally.  
Complaints of tinnitus and symptoms such as dizziness and 
fullness in the ears were noted in May 1990 and June 2005.  
In May 1990, the Veteran complained of having dizziness and 
ringing in his ears for approximately four days, and a 
history of labyrinthitis was noted.  A June 2005 private 
physician's letter noted a two-month history of fullness in 
the ears, tinnitus, and vertigo.  In August 2005, the Veteran 
told a VA audiologist that he had experienced constant 
tinnitus since 1957.  At this time, he reported his military 
noise exposure as well as some noise exposure working in the 
trucking industry for fifteen years after service.

A February 2006 VA examination record noted that the Veteran 
reported having had hearing loss and tinnitus since 1957.  He 
noticed the hearing problem when he was discharged from the 
Armed Forces and his hearing loss occurred gradually.  He was 
unaware of the circumstances of onset of tinnitus.  In 
addition to the military service noted above, the Veteran 
reported having been a barge worker and working construction 
from 1957 to 1958, and he stated that he had very little 
noise exposure.  He denied noise exposure associated with 
working in welding supplies from 1958 through 1961.  He 
worked in a plastic manufacturing plant from 1961 to 1964, 
where he had little noise exposure.  He stated that wearing 
hearing protectors was not required.  From 1965 to 1980, he 
was a deck hand, dispatcher, and truck driver.  He was 
involved in loading and unloading trucks and denied noise 
exposure.  From 1980 through 1993, he was a car wash owner 
and denied noise exposure.  

The VA examiner reviewed the Veteran's pertinent medical 
history as discussed above.  The examiner noted a buddy 
statement received in November 2005 in which a childhood 
friend of the Veteran's stated there was a noticeable 
difference in the Veteran's hearing after he returned from 
service and that the Veteran had told him his impaired 
hearing was due to running an air compressor or jackhammer on 
tour.  

The examiner stated that, without an audiogram either on 
enlistment or discharge, "it cannot be conclusively stated 
whether veteran had or had not experienced hearing loss while 
he had been in the Armed Forces."  The examiner noted that 
high frequency hearing loss could not have been detected 
through whispered or spoken voice tests.  The examiner noted 
that a comparison of the April 1985 audiogram with a current 
one indicated a significant progression in the Veteran's 
hearing loss in both ears.

Noting that there had been no in-service audiogram and the 
Veteran's history of military and post-service noise 
exposure, the examiner stated it was "possible that 
veteran's current hearing loss is related to possible 
disorders to have resulted in veteran's probable progressive 
sensorineural hearing loss, deterioration in the auditory 
system due to aging process, the veteran's possible post-
military occupational noise exposure, and perhaps the 
veteran's military occupational noise exposure."  The 
examiner concluded that "the veteran is given 'the benefit 
of the doubt' and it is concluded that it is at least as 
likely as not that veteran's current sensorineural hearing 
loss, in part, is related to military service."

The examiner then concluded that: 

With respect to tinnitus, although veteran states that 
tinnitus has existed since 1957, due to reasons 
mentioned above, it cannot be conclusively stated 
whether or not veteran's hearing loss was due to 
military noise exposure and again due to the factor 
mentioned thus far, it is this examiner's conclusion 
that it is not at least as likely as not that veteran's 
tinnitus is related to military service.

After considering the complete evidence of record, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence regarding whether the 
Veteran's current tinnitus is the result of noise exposure in 
service.  As stated above, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

There is no dispute as to whether the Veteran currently has 
tinnitus, and the Board concedes previous findings reflecting 
that the Veteran suffered acoustic trauma in service.  
Despite the lack of a supporting etiology opinion, the Board 
also finds an approximate balance of evidence with respect to 
the issue of whether there is a link between the in-service 
noise exposure and the current tinnitus.  

The Board notes that the February 2006 VA examiner was unable 
to determine whether the Veteran's in-service noise exposure, 
rather than post-service noise exposure or age-related 
deterioration, was responsible for his hearing loss.  
Implying that there was no quantifiable or qualitative 
rationale for favoring one theory of causation over the 
others, the examiner ultimately applied a 'benefit of the 
doubt' standard and found that it was at least as likely as 
not that the Veteran's hearing loss was related to service.  

Likewise, the VA examiner appears to have applied a similar 
'benefit of the doubt' standard against the Veteran's claim 
of entitlement to service connection for tinnitus.  In 
denying a link between the Veteran's tinnitus and his in-
service noise exposure, the examiner's cited rationale 
consisted exclusively of a reference to the fact that the 
cause of the Veteran's hearing loss could not be conclusively 
identified and made vague references to "reasons mentioned 
above" that appear to be related to the hearing loss claim.  
This rationale strongly suggests that the Veteran's 
incurrence of hearing loss was thought to be relevant to his 
development of tinnitus.  

Because the VA examiner expressly discusses his review of the 
claims file and notes the Veteran's history of tinnitus with 
disequilibrium and fullness in the ears, the Board presumes 
that the examiner considered any potentially relevant causes 
of tinnitus that may have been found in the Veteran's medical 
history.  The Board has thus interpreted the examination 
report to suggest that the Veteran's tinnitus is either 
secondary to the in-service noise exposure, post-service 
noise exposure, or age-related degradation that were 
considered the possible causes of his hearing loss, or that 
his tinnitus may be secondary to his hearing loss, which in 
turn is inconclusively related to the in-service noise 
exposure.  No other explanations for the Veteran's tinnitus 
are suggested by the VA examiner.  

If the Veteran's tinnitus is thought to be due to the same 
risk factors as his hearing loss, the Board concludes that 
the same analysis and outcome, namely, a finding that it 
cannot conclusively be determined that the Veteran's hearing 
loss was caused by in-service noise exposure, post-service 
noise exposure, or the aging process, apply to the evaluation 
of the tinnitus claim,.  In such a situation, the benefit of 
the doubt should be resolved in the Veteran's favor and his 
claim of entitlement to service connection for tinnitus 
should be granted.

Furthermore, if the February 2006 examination report is 
inconclusively suggesting a link between the Veteran's 
hearing loss and tinnitus, the Board finds that the benefit 
of the doubt rule still applies and that the Veteran's claim 
of entitlement to service connection for tinnitus should be 
granted on a secondary basis.  See 38 C.F.R. § 3.310.  The 
Board notes that, while the examination report does not 
expressly find it at least as likely as not that there is a 
link between the Veteran's hearing loss and tinnitus, it 
strongly suggests that the issue is in relative equipoise.  

Therefore, having evaluated the VA examination report of 
February 2006, the Board finds that there is at least an 
approximate balance of positive and negative evidence as to 
whether the Veteran's tinnitus is related to his in-service 
military noise exposure.  Therefore, having resolved doubt in 
favor of the Veteran, the Board finds that service connection 
for tinnitus is warranted, and the benefit sought on appeal 
granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for mild degenerative 
changes, bilateral hips, is reopened.  To this extent, the 
appeal is granted, subject further action as discussed herein 
below.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has also claimed entitlement to degenerative disc 
disease of the cervical spine.  He essentially contends that 
this disability developed as a result of injuries he 
sustained while in service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

The November 2007 report from Dr. T.S. contains the 
diagnostic impression of cervical disc changes at C4-C5 and 
C5-C6.  Thus, there is evidence of a current disability.  The 
November 2007 report reflects that Dr. T.S. reviewed the 
Veteran's service treatment records, and his opinion notes an 
October 1954 record reflecting changes consistent with back 
pain and scoliosis and indicating that the Veteran had a 
sprain and strain; a July 1955 record that again notes the 
sprain mechanism; and a January 1957 record reflecting that 
the Veteran had fallen down stairs and fractured his right 
radius and ulna.  These records are confirmed to appear in 
the Veteran's service treatment records.

Dr. T.S. opined that it was his medical opinion to a 
reasonable degree of certainty that the Veteran had service-
connected injuries that led to degenerative disc changes in 
the cervical spine.  This opinion was based on the Veteran's 
in-service injuries, his work as a heavy equipment operator, 
and the fact that there is no other sibling history of 
degenerative disc changes of the cervical spine.  As 
discussed in detail above, the Board notes that the physician 
apparently intended to suggest that the veteran's bilateral 
hip disability is also related to the in-service injuries.  
This opinion is sufficient for satisfying the low threshold 
of McClendon.  As such, a VA examination with medical opinion 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran 
for an appropriate VA examination for his 
cervical spine and hips.  All necessary 
diagnostic tests and x-ray examinations 
should be completed.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  

After reviewing the file, the examiner 
should diagnose any current disability of 
the cervical spine and hips, and should 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
current cervical spine and hip conditions 
were incurred in or aggravated by a 
disease or injury in service.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  'more likely than not' 
(meaning likelihood greater than 50%), 'at 
least as likely as not' (meaning 
likelihood of at least 50%), or 'less 
likely than not' or 'unlikely' (meaning 
that there is a less than 50% likelihood).

The term 'at least as likely as not' does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


